 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARMANDO JACOBO GONZALEZ,                          No. 1:19-cv-01731-NONE-JDP
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
13           v.                                         PETITION
14    FISHER,                                           (Doc. No. 11)
15                       Respondent.
16

17          Petitioner Armando Jacobo Gonzalez, a state prisoner proceeding in this action without

18   counsel, seeks a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On February 18, 2020, after issuing an order requiring petitioner to show cause in writing

22   why the petition should not be dismissed as untimely filed (Doc. No. 9), to which no response

23   was filed by petitioner, the assigned magistrate judge issued findings and recommendations

24   recommending the petition be dismissed as untimely filed. (Doc. No. 11.) The findings and

25   recommendations were served on petitioner and contained notice that objections were due within

26   fourteen (14) days. (Id.) The time for filing objections has passed and petitioner failed to do so.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the


                                                       1
 1   court finds the findings and recommendations to be supported by the record and proper analysis.

 2           Here, although the petition indicates that petitioner’s direct appeal became final in “2018”,

 3   a search of the docket from the California Supreme Court case number provided, S242837,

 4   reveals that the relevant direct appeal became final on August 30, 2017. As a result, this petition,

 5   filed more than two years later, is untimely absent a showing that equitable tolling should apply.

 6   See 28 U.S.C. § 2244(d). No such showing is apparent from the face of the petition, nor has

 7   petitioner provided any grounds for equitable tolling in any other document.

 8           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 9   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

10   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

11   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

12   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

13   court issue or deny a certificate of appealability when entering a final order adverse to a

14   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

15   Cir. 1997).

16           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

17   issue a certificate of appealability when “the applicant has made a substantial showing of the

18   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

19   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

20   that) the petition should have been resolved in a different manner or that the issues presented
21   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

22   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

23           In the present case, the court concludes that petitioner has not made the required

24   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

25   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

26   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that
27   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

28   a certificate of appealability.

                                                         2
 1        Accordingly:

 2        1.    The findings and recommendations issued on February 18, 2020 (Doc. No. 11) are

 3              adopted in full;

 4        2.    The petition for writ of habeas corpus (Doc. No. 1) is dismissed as time–barred;

 5        3.    The court declines to issue a certificate of appealability; and

 6        4.    The Clerk of Court is directed to assign a district judge to this case for the

 7              purposes of closure and to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   March 17, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    3
